Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Because of the Applicant’s amendment, the original objection to the drawings, and the rejection of claim 6 under §112(b), in the Office action filed October 6, 2021, are hereby withdrawn.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on March 30, 2022 was filed after the mailing date of the notice of Allowance on February 1, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-19 are allowable as presented by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Claims 1 and 7, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose that the wall of the container is inwardly depressible so as to move the locking nub outwardly of the nub receiving portion whereby the lid is then able to be slidably moved relative to the container along the movement axis from the first configuration in to the second configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks Page 8 Line 17 to Page 9 Line 10, filed January 5, 2022, with respect to the §102(a)(1) of Claim 1 anticipating Katsis (2009/0152134) have been fully considered and are persuasive.  The §102(a)(1) of Claim 1 has been withdrawn. 
Applicant’s arguments, see Remarks Page 10 Line 6 to Page 11 Line 4, filed January 5, 2022, with respect to the §102(a)(1) of Claim 7 anticipating Horvath (3,888,350) have been fully considered and are persuasive.  The §102(a)(1) of Claim 7 has been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736